Title: John Adams to Abigail Adams, 17 August 1782
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      
       August 17. 1782
      
     
     Your Favour of June 17. arrived this Day and gave me, all the tender and melancholly Feelings of which my Heart is susceptible.
     How shall I express my solicitude for my amiable, my venerable Friend and Brother? This World contains not a wiser or a more virtuous Man. Just now placed in a situation, too where all his great Talents and excellent Virtues might have their full Effect!—But it is but a Part that We see. I tremble for his Family. Possibly he may still be spared. But We must all expect.—I have been within an Hairs Breadth, and although recovered to tolerable Health and Spirits, I am still feeble, and shall never be restored to all my former Force.
     Before this Time, you will have learned our full Success here. The Treaty is not yet compleated but it is in a fair Way. This Nation cannot depart from its Forms, and it takes a long time for a Treaty to undergo the Examination of so many Provinces and Cities. But this Nation will stand firm. I am now happy in the Intimacy of many leading Characters and know their Views and Designs very well and We may depend upon their steady Attachment to Us and to the good System.
     You have not yet an Idea of all the Difficulties I have had to encounter. Some of them ought not to be committed to Paper. They were cruel, but I bore them and they are over. I am now as agreably situated as I can ever be without my Family.
     It is to me an insipid Life, this of an Ambassador, and I wish it at an End....
     
     The naval Disaster you mention, has no ill Effect upon this People.
     My dear Children are never long out of my Thoughts. Where is Charles’s Pen? I hear sometimes of Miss Nabby in Boston. How is Mr. Tommy?
     Our Northern Friends are well.
     
      Adieu.
     
    